PHILIP E. LERMAN, Chairman, Department of Industry, Labor andHuman Relations
Section 66.77, the so-called Open Meeting Law, was repealed and recreated by ch. 297, Laws of 1973. You request my opinion as to whether joint apprenticeship committees are "governmental bodies" within the meaning of sec. 66.77 (2) (c), Stats., and thus subject to the various requirements of the Open Meeting Law. These committees, composed of citizens serving without reimbursement, are appointed by the Department of Industry, Labor and Human Relations (DILHR) to help carry out its responsibilities under ch. 106, Stats. The committees are nonstatutory and serve largely in an advisory capacity to DILHR.
Section 66.77 (2) (c), Stats., provides as follows:
      "`Governmental body' means a state or local agency, board, commission, committee, council or department created by constitution, statute, ordinance, rule or order; a municipal or quasi-municipal corporation; or a formally constituted subunit of any of the foregoing."
Joint apprenticeship committees are appointed pursuant to DILHR rule 85.02, which outlines their function and composition. As committees created by rule, they are "governmental bodies" within the meaning of sec. 66.77 (2) (c), Stats. *Page 364 
Section 66.77 (2) (b), Stats., provides:
      "`Meeting' means the convening of a governmental body in a session such that the body is vested with authority, power, duties or responsibilities not vested in the individual members."
I see no indication that individual committee members are possessed of any "authority, power, duty or responsibility." However, from the information you supply, it appears that DILHR has delegated to the committees "authority and power." Among those you list are:
"To establish area standards."
"To pass upon each new apprenticeship."
      "To encourage parties to indentures to bring their complaints and grievances before the committee for adjustment."
"To determine time credit for past experience."
"To certify graduate apprentices."
As a "governmental body" conducting "meetings," joint apprenticeship committees fall within the scope of sec. 66.77, Stats., and must comply with the requirements thereof.
RWW:JEA